Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Consuelo Jordan appeals the district court’s order dismissing her employment discrimination claims pursuant to Fed. R.Civ.P. 12(b)(2), (8), and (6). We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Jordan v. Quander, No. 1:14-cv00027-TSE-TCB (E.D.Va. filed July 22, 2014, entered July 23, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.